710 S.E.2d 144 (2011)
289 Ga. 214
In the Matter of David Alan FRIEDMAN.
No. S11Y0860.
Supreme Court of Georgia.
May 16, 2011.
Paula J. Frederick, General Counsel, Jonathan Winslow Hewett, Assistant General Counsel, for State Bar of Georgia.
*145 PER CURIAM.
This disciplinary matter is before the Court on the Review Panel's Report and Recommendation proposing that the Court indefinitely suspend David Alan Friedman (State Bar No. 277550) as reciprocal discipline for the indefinite suspension imposed in Kentucky. Rule 9.4(b)(1) of the Georgia Rules of Professional Conduct. See Bar Rule 4-102(d).
Friedman, who has been a member of the State Bar of Georgia since 1977, acknowledged service of the notice of reciprocal discipline, but failed to respond thereto. The record shows that the Supreme Court of Kentucky temporarily, but indefinitely, suspended Friedman, concluding that such discipline was warranted, under Ky. Supreme Const. Rule 3.165(1)(b), given "the volume of evidence ... detailing Friedman's egregious conversion of client funds and misrepresentations." Inquiry Comm. v. Friedman, 317 S.W.3d 586, 588 (Ky.2010). The Review Panel found that Friedman had not met his burden under Rule 9.4(b)(3) to justify imposition of discipline other than that imposed in Kentucky. Thus, it recommended the reciprocal discipline of an indefinite suspension.
Having reviewed the record, we agree with the Review Panel that reciprocal discipline is appropriate in this case. Accordingly, effective as of the date of this opinion, Friedman is hereby suspended from the practice of law in Georgia indefinitely. Friedman is reminded of his duties under Bar Rule 4-219(c).
Suspension until further order of the Court.
All the Justices concur.